Judgment, Supreme Court, New York County (William Wetzel, J.), rendered October 24,1996, convicting defendant, upon his pleas of guilty, of two counts of robbery in the first degree, and sentencing him, as a second violent felony offender, to two concurrent determinate terms of 18 years, and judgment, same court and Justice, rendered November 14, 1996, convicting defendant, after a jury trial, of robbery in the second degree and grand larceny in the fourth degree, and resentencing him, as a second violent felony offender, to concurrent terms of 15 years to life and 2 to 4 years, respectively, unanimously affirmed.
The record demonstrates that defendant knowingly and voluntarily waived his right to appeal since he repeatedly and clearly indicated his understanding that he was waiving his right to appeal the instant judgment of conviction after trial, in addition to the judgments upon his pleas of guilty, in exchange for favorable concurrent sentences in all three cases (People v Muniz, 91 NY2d 570; People v Redden, 246 AD2d 391, lv denied 91 NY2d 1011). Accordingly, appellate review of his present claims is foreclosed. Further, the arguments defendant advances for reversal would be unavailing. Concur — Rosenberger, J. P., Ellerin, Wallach and Williams, JJ. .